Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/27/2022 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of the first electrodes, a plurality of the light emitting layer” in lines 14-15. There is lack of antecedent basis for these claim limitations (i.e., the first electrodes and the light emitting layer). Furthermore, claim 1 recites “a plurality of the light emitting layer and the plurality of the light emitting layer” in lines 14-16. For grammatical purpose, these limitations should be recited as “a plurality of the light emitting layers and the plurality of the light emitting layers”.

Dependent claims 2-3, 5-9, 12-14 are rejected based on their dependency on a rejected base claim, i.e., claim 1.

Similarly, Claim 16 recites “a plurality of the first electrodes, a plurality of the light emitting layer” in lines 11-12. There is lack of antecedent basis for these claim limitations (i.e., the first electrodes and the light emitting layer). Furthermore, claim 16 recites “a plurality of the light emitting layer and the plurality of the light emitting layer” in lines 11-12. For grammatical purpose, these limitations should be recited as “a plurality of the light emitting layers and the plurality of the light emitting layers”.

Dependent claims 17-20 are rejected based on their dependency on a rejected base claim, i.e., claim 1.



Response to Arguments
Applicant’s arguments, see pages 8-13, filed 03/27/202, with respect to claims 1-3, 5-9, 12-14 and 16-20 have been fully considered and are persuasive.  The art rejection has been withdrawn. 
Closest prior art of record does not expressly disclose a display device comprising…the plurality of pixels comprise a plurality of the first electrodes, a plurality of the light emitting layer disposed on the plurality of the first electrodes, respectively, and a second electrode disposed on the plurality of the light emitting layer; the second electrode disposed throughout the first display area and the second display area; and a plurality of openings spaced apart from each other are defined in a portion of the second electrode overlapping the second area of the anti-reflector in combination with other limitations of the independent claims 1 and 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893